              Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 1 of 30



                                                                                        l
                                                                           @DEC 10 2020 y')f
     1   Smiley J. Harris
         c/o Post Office Box 552
     2   ClearlakePark, Ca. Republic; USA
                               near [95424]                                     SUSAN Y. SOONG �
     3   Tele: (707) 994-1393                                               CLEAi<, U.S. DISTRICT COi/Ai'
         IN PROPER                                                         NORTH DISTRICT OF CALIFORNIA
     4
                                          UNITED STATES DISTRICT COURT
     5
                                     NORTHERN DISTRICT OF CALIFORNIA
     6
     7                                                   CV 2QaseNo.#�3 2
     8   JAMES LAVELL HARRIS                                    }       COMPLAINT FOR DAMAGES &
                        Plaintiff                               }       RELIEF
     9                                                          }
                                                                }
    10           V.                                             }
                                                                }
    11   COUNTY OF LAKE; J. DAVID MARKHAM, DAVID                }
         HERRICK, ARTHUR H. MANN, ANDREW S. BLUM,               }
    12   THOMAS MATTOCK; LAKE COUNTY DISTRICT                   }
�        ATTORNEY'S OFFICE; NICHOLAS ROTOW, SUSAN               }
    13   KRONES; LAKE COUNTY SHERIFF'S DEPT.; BRIAN             }
         MARTIN, NORM TAYLOR, JASON FINDLEY, ERIC   }
    14   BUSSARD, TONY JACKSON, FRANKLIN GUDMUNSON, }
         DAVID PIKE, VINCENT MONREAL, ROBIN SMITH,  }
    15   MICHAEL HARTMAN, TRAVIS BROOKS, PETER      }
         JORDAN, MARION KNOX, LOUIS DE LOS SANTOS,  }
    16   MELISSA WALLAHAN, SUSAN WEST, AMANDA       }
         MOORE, LINDSEY DUTCHER, HANK COMSTOCK,     }
    17   WILLIAM TINKLER, JEREMY WICHLAZ, TABlTHA   }
         CHANT; WELLPATH, KIM DETTEER, PHIL WILCOX; }
    18   CLEARLAKE POLICE DEPT., OFC. BATZ; JEAN    }
         SHIMOTO, DEPARTMENT OF MOTOR VEHICLES,     }
    19   ALL AMERICAN TOWING COMPANY , and THOMAS   }
         ASMAN individually and officially,         }
    20                           Defendants,                    }
    21                                         I.   INTRODUCTION
    22   1.      Plaintiff is a layman-at-law proceeding in these matters in Sui Juris propria persona,
    23           seeking review of these matters under the provisions of Talley v. Lane, 13 F.2d 1031 (7th
    24           Cir. 1994) and Blood v. Marquis, 322 F. 1086 where it is held that:
    25           "Pro se litigants pleadings are to be construed liberally and held to less stringent
    26           standards that formal pleading drafted by lawyers; if court can reasonably read pleadings
    27           to state a valid claim on which litigant could prevail, it should do so despite failme to cite
    28           proper legal authority, confusion of legal theories, poor syntax and sentence construction;

         Complaint for Damages & Relief                                                Case No# CV
          Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 2 of 30




 1            or litigant's unfamiliarity with pleading requirements". Simmons v. Abruzzo, 49 F.3d 83
 2            (2nd Cir. 1995).
3             In Cameron v. I.R.S., 593 F.Supp. 1540 (1984), it is determined that under general
 4            principles it is agreed that Pro se pleadings are held to less stringent pleading
 5            requirements and technical rigors in examination of such pleadings in inappropriate. Also
 6            see Haines v. Kerner, (1972) 404 U.S. 519, 30 L.Ed.2d 652, 654, 92 S.Ct. 594; Hughes v.
7             Rowe (1980) 449 U.S. 5,9-10, 101 S.Ct 173, 66 L.Ed. 2d 163; Eldridge v. Block (9th Cir.
8             1987) 832 F.2d 1132, 1137; and Draper v. Coombs (9th Cir. 1986) 793 F. 2d 915, 924.
 9            Plaintiff requests that the court take judicial notice of the "substance of the pleadings
10            rather than the form" and asks full considerations therefrom in the review of the

11            submitted documents in the above entitled case.
12                                           II. JURISDICTION
13   3.       Plaintiff brings this action pursuant to the provisions of the Unifo1m Commercial Code
14            [hereinafter referred to as 'UCC'] §§ 1-303, §1-304, §1-305, §1-307; and the provisions

15            of the California Commercial Code [hereinafter referred to as 'COM'] §§ 1201(b)(l),

16            §1201(b)(2), §1201(b)(3), §1201(b)(8).

17   4.       Plaintiff alleges subject matter jurisdiction pursuant to Title 28 U.S.C. §1331, because
18            this action arises under the jurisdiction of the laws and the Constitution of the United

19            States of America and falls within the meaning of Title 28 U.S.C. §§ 2201(a), §2202 and

20            Civil Code §1708 and Title 18 U.S.C. §1595(a) and §1964(a) & (c).

21                                                III. VENUE

22   5.       Plaintiff alleges that venue is proper in this matter pursuant to Title 28 U.S.C.

23            §§1391(b)(2) and §1402(a)(l). Venue is also proper under Title 18 U.S.C. §1965(a).

24                                               IV. PARTIES

25   6.       Plaintiff Smiley James Harris, formerly known as 'Jan1es La Vell Harris' is at all times

26            mentioned herein the aggrieved party under the provisions of COM §1201(b)(2) and is an

27            American of West African ancestry and the authorized representative pursuant to the

28            provisions of COM §1201(b)(33) for HARRIS ENTERPRISES, LLC and the Secured

     Complaint for Damages & Relief                     -2-                          Case No# CV
          Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 3 of 30




 1            Party and Creditor under the provisions of COM §1201(b)(13) for the Debtor, JAMES
 2            LA VELL HARRIS and is the Holder pursuant to COM §1201(b)(21)(A). At all time
 3            mentioned here, plaintiff was living in and on the land in the City of Clearlake, in and for
 4            the County of Lake.
 5   7.       Plaintiff is also a disenfranchised "American" under the provisions of Title 8 U.S.C.
 6            §1481(a)(2); in that plaintiff has on public record: 1) an 'Oath' of allegiance to uphold
 7            and defend the Constitution of the California state Republic; 2) a 'Declaration of
 8            Citizenship' declaring plaintiff to be a Citizen of the California state Republic; 3) and a
 9            'Revocation ofPower ofAttorney', revoking the assumption of authority inherent in
10            possession of the Social Security Number.
11   8.       Plaintiff is also at all times mentioned herein is a disabled individual under the provisions
12            of the California Disabled Persons Act and the Americans with Disabilities Act [ADA],
13            as Plaintiff is a "lifetime" medicinal user of medical marijuana under the provisions of
14            Health and Safety Code [HS] §§11362.5 et seq. and 11362.7 et seq. for the treatment of
15            plaintiff's 'chronic low back pain' as recognized in People v. Harris, 145 Cal. App. 4th
16            1456, 52 Cal. Rptr 3d 577.
17   9.       Plaintiff is also a member of the "Church of the Greater Faith and Redemption" a
18            spiritual organization which uses cannabis [marijuana] as sacrament upon conviction and
19            belief that the body is the Living Temple of God and as such the organization prohibits
20            the use of pharmaceuticals and narcotics. Plaintiffs rights of spiritual use are protected
21            under Title 42 U.S.C. §§2000bb et seq. and §2000cc et seq.
22   10.      Defendant COUNTY OF LAKE [hereinafter referred to as "LC"] is at all times
23            mentioned herein is a "public entity/corporation" within the State of California organized
24            and existing under the laws of the State of California and the County of Lake; authorized
25            to do and doing business in the County of Lake, with their principal place of business
26            located at 255 North Forbes Street, Lakeport, CA. 95453.
27   11.      Defendant LAKE COUNTY SUPERIOR COURT [hereinafter referred to as "LCSC"] is
28            at all times mentioned herein this complaint a "public entity/corporation" within the State

     Complaint for Damages & Relief                    -3-                          Case No# CV
       Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 4 of 30




 1           of California organized and existing under the laws of the State of California and the
 2           County of Lake; authorized to do and doing business in the County of Lake, with their
 3           principal place of business located at 255 North Forbes Street, Lakeport, CA. 95453.
 4   12.     Defendant J. DAVID MARKHAM was at all times mentioned herein an employee of the
 5           LCSC, holding the rank/title of Judge/Commissioner with assigned duties that included,
 6           but was not limited to: (1) upholding and defending the Constitutions of the United States
 7           of America and the Constitution of the State of California; (2) the training, supervision
 8           and/or instruction of her agents, employees and/or officers in compliance with the laws of
 9           the State of California; (3) the hearing of court cases; with additional duties and/or
10          responsibilities including, but not limited to: the implementation and/or enforcement of
11           existing policies, practices and/or procedures of LC and LCSC in compliance with
12           existing laws of the State of California that are in compliance with the Constitution of the
13           United States and as such is sued herein in his official capacity under Government Code
14           §820 and in his individual capacity under the provisions of Civil Code §1708.
15   13.     Defendant DAVID HERRICK was at all times mentioned herein an employee of the
16           LCSC, holding the rank/title of Judge/Commissioner with assigned duties that included,
17           but was not limited to: (1) upholding and defending the Constitutions of the United States
18           of America and the Constitution of the State of California; (2) the training, supervision
19           and/or instruction of her agents, employees and/or officers in compliance with the laws of
20           the State of California; (3) the hearing of court cases; with additional responsibilities
21           including, but not limited to: the implementation and/or enforcement of existing policies,
22           practices and/or procedures of LC and LCSC in compliance with existing laws of the

23           State of California that are in compliance with the Constitution of the United States and
24           as such is sued herein in his official capacity under Government Code §820 and in his

25          individual capacity under the provisions of Civil Code §1708.
26   14.     Defendant ARTHUR H. MANN was at all times mentioned herein an employee of the

27           LCSC, holding the rank/title of Judge/Commissioner with assigned duties that included,
28           but was not limited to: (1) upholding and defending the Constitutions of the United States

     Complaint for Damages & Relief                   -4-                          Case No# CV
       Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 5 of 30




 1           of America and the Constitution of the State of California; (2) the training, supervision
 2           and/or instruction of his agents, employees and/or officers in compliance with the laws of
 3           the State of California; (3) the hearing of court cases; with additional duties and/or
 4          responsibilities including, but not limited to: the implementation and/or enforcement of
 5           existing policies, practices and/or procedures of LC and LCSC in compliance with
 6           existing laws of the State of California that are in compliance with the Constitution of the
 7          United States and as such is sued herein in his official capacity under Government Code
 8          §820 and in his individual capacity under the provisions of Civil Code §1708.
 9   15.     Defendant ANDRE W S. BLUM was at all times mentioned herein an employee of the
10           LCSC, holding the rank/title of Judge/Commissioner with assigned duties that included,

11           but was not limited to: (1) upholding and defending the Constitutions of the United States

12           of America and the Constitution of the State of California; (2) the training, supervision

13           and/or instruction of his agents, employees and/or officers in compliance with the laws of

14           the State of.California; (3) the hearing of court cases; with additional duties and/or

15           responsibilities including, but not limited to: the implementation and/or enforcement of

16           existing policies, practices and/or procedures of LC and LCSC in compliance with

17           existing laws of the State of California that are in compliance with the Constitution of the
18           United States and as such is sued herein in his official capacity under Government Code

19           §820 and in his individual capacity under the provisions of Civil Code §1708.
20   16.     Defendant THOMAS MATTOCK was at all times mentioned herein an employee of the

21           LCSC, holding the rank/title of Judge/Commissioner with assigned duties that included,
22           but was not limited to: (1) upholding and defending the Constitutions of the United States

23           of America and the Constitution of the State of California; (2) the training, supervision

24           and/or instruction of her agents, employees and/or officers in compliance with the laws of

25           the State of California; (3) the hearing of court cases; with additional duties and/or

26           responsibilities including, but not limited to: the implementation and/or enforcement of

27           existing policies, practices and/or procedures of LC and LCSC in compliance with

28           existing laws of the State of California that are in compliance with the Constitution of the

     Complaint for Damages & Relief                   -5-                          Case No# CV
       Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 6 of 30




 1           United States and as such is sued herein in his official capacity under Government Code
 2           §820 and in his individual capacity under the provisions of Civil Code §1708.
 3   17.     Defendant LAKE COUNTY DISTRICT ATTORNEY'S OFFICE [hereinafter referred to
 4           as "LCDAO"] is at all times mentioned herein this complaint a "public
 5          entity/corporation" within the State of California organized and existing under the laws of
 6           the State of California and the County of Lake; authorized to do and doing business in the
 7           County of Lake, with their principal place of business located at 255 North Forbes Street,
 8           Lakeport, CA. 95453.
 9   18.     Defendant SUSAN KRONES was at all times mentioned herein an employee of the
10           LCDAO, holding the rank/title of District Attorney with assigned duties that included, but
11           was not limited to: (1) upholding and defending the Constitutions of the United States of
12           America and the Constitution of the State of California; (2) the training, supervision
13           and/or instruction of her agents, employees and/or officers in compliance with the laws of
14           the State of California; (3) the assignment of cases for prosecution with additional duties
15           and/or responsibilities including, but not limited to: the implementation and/or

16           enforcement of existing policies, practices and/or procedures of LC and LCSC in
17           compliance with existing laws of the State of California that are in compliance with the

18           Constitution of the United States and as such is sued herein in her official capacity under
19           Government Code §820 and in her individual capacity under the provisions of Civil Code
20          §1708.
21   19.     Defendant NICHOLAS ROTOW was at all times mentioned herein an employee of the

22           LCDAO, holding the rank/title of District Attorney with assigned duties that included, but

23           was not limited to: (1) upholding and defending the Constitutions of the United States of

24           America and the Constitution of the State of California; (2) the training, supervision

25           and/or instruction of her agents, employees and/or officers in compliance with the laws of
26           the State of California; with additional duties and/or responsibilities including, but not

27          limited to: the implementation and/or enforcement of existing policies, practices and/or
28           procedures of LC and LCSC in compliance with existing laws of the State of California

     Complaint for Damages & Relief                   -6-                          Case No# CV
       Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 7 of 30




 1           that are in compliance with the Constitution of the United States and as such is sued
 2           herein in his official capacity under Government Code §820 and in his individual capacity
 3           under the provisions of Civil Code § 1708.
 4   20.     Defendant LAKE COUNTY SHERIFF'S DEPARTMENT [hereinafter referred to as
 5           "LCSD"] is at all times mentioned herein this complaint a "public entity/corporation"
 6           within the State of California organized and existing under the laws of the State of
 7           California and the County of Lake; authorized to do and doing business in the County of
 8           Lake, with their principal place of business located at 1220 Martin Street, Lakeport, CA.
 9           95453.
10   21.     Defendant BRIAN MARTIN was at all times mentioned herein an employee of the
11           LCSD, holding the rank/title of Sheriff with assigned duties that included, but was not
12           limited to the training, supervision and/or instruction of his agents, employees and/or
13           officers in compliance with the laws of the State of California; with additional duties
14           and/or responsibilities including, but not limited to: the implementation and/or
15           enforcement of existing policies, practices and/or procedures of LC and the HILL ROAD
16           CORRECTIONAL FACILITY [HRCF] in compliance with existing laws of the State of
17           California and as such is sued herein in his official capacity under Government Code
18           §820 and in his individual capacity under the provisions of Civil Code § 1708.
19   22.     Defendant HILL ROAD CORRECTIONAL FACILITY [hereinafter referred to as
20           "HRCF"] is at all times mentioned herein this complaint a "public entity/corporation"
21           within the State of California organized and existing under the laws of the State of
22           California and the County of Lake; authorized to do and doing business in the County of
23           Lake, with their principal place of business located at 4913 Helbush Drive, Lakeport, CA.
24           95453.
25   23.     Defendant NORM TAYLOR was at all times mentioned herein an employee of the
26           LCSD, holding the rank/title of Captain with assigned duties within the HRCF that
27           included, but was not limited to the training, supervision and/or instruction of his agents,
28           employees and/or officers in compliance with the laws of the State of California; with

     Complaint for Damages & Relief                   -7-                          Case No# CV
       Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 8 of 30




 1           additional duties and/or responsibilities including, but not limited to: the implementation
 2           and/or enforcement of existing policies, practices and/or procedures of LC, the LCSD and
 3           HRCF in compliance with existing laws of the State of California and as such is sued
 4           herein in his official capacity under Government Code §820 and in his individual capacity
 5           under the provisions of Civil Code §1708.
 6   24.     Defendant JASON FINDLEY was at all times mentioned herein an employee of the
 7           LCSD, holding the rank/title of Lieutenant with assigned duties within the HRCF that
 8           included, but was not limited to the training, supervision and/or instruction of his agents,
 9           employees and/or officers in compliance with the laws of the State of California; with
10           additional duties and/or responsibilities including, but not limited to: the implementation
11           and/or enforcement of existing policies, practices and/or procedures of LC, the LCSD and
12           the HRCF in compliance with existing laws of the State of California and as such is sued
13           herein in his official capacity under Government Code §820 and in his individual capacity
14           under the provisions of Civil Code §1708.
15   25.     Defendant VINCENT MONREAL was at all times mentioned herein an employee of the
16          LCSD, holding the rank/title of Sergeant with assigned duties within the HRCF that

17          included, but was not limited to the training, supervision and/or instruction of his agents,
18          employees and/or officers in compliance with the laws of the State of California; with
19           additional duties and/or responsibilities including, but not limited to: the implementation
20           and/or enforcement of existing policies, practices and/or procedures of LC, the LCSD and
21           the HRCF in compliance with existing laws of the State of California and as such is sued
22           herein in his official capacity under Government Code §820 and in his individual capacity
23           under the provisions of Civil Code §1708.
24   26.     Defendant ERIC BUSSARD was at all times mentioned herein an employee of the
25           LCSD, holding the rank/title of Sergeant with assigned duties within the HRCF that
26           included, but was not limited to the training, supervision and/or instruction of his agents,
27           employees and/or officers in compliance with the laws of the State of California; with
28           additional duties and/or responsibilities including, but not limited to: the implementation

     Complaint for Damages & Relief                   -8-                          CaseNo# CV
       Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 9 of 30




 1           and/or enforcement of existing policies, practices and/or procedures of LC, the LCSD and
 2           the HRCF in compliance with existing laws of the State of California and as such is sued
 3           herein in his official capacity under Government Code §820 and in his individual capacity
 4           under the provisions of Civil Code §1708.
 5   27.     Defendant FRANKLIN GUDMUNSON was at all times mentioned herein an employee
 6           of the LCSD, holding the rank/title of Sergeant with assigned duties within the HRCF
 7           that included, but was not limited to the training, supervision and/or instruction of his
 8           agents, employees and/or officers in compliance with the laws of the State of California;
 9           with additional duties and/or responsibilities including, but not limited to: the
10           implementation and/or enforcement of existing policies, practices and/or procedures of
11           LC, the LCSD and the HRCF in compliance with existing laws of the State of California
12           and as such is sued herein in his official capacity under Government Code §820 and in his
13           individual capacity under the provisions of Civil Code §1708.
14   28.     Defendant MICHAEL HARTMAN was at all times mentioned herein an employee of the
15           LCSD, holding the rank/title of Sergeant with assigned duties within the HRCF that
16           included, but was not limited to the training, supervision and/or instruction of his agents,
17           employees and/or officers in compliance with the laws of the State of California; with
18           additional duties and/or responsibilities including, but not limited to: the implementation
19           and/or enforcement of existing policies, practices and/or procedures of LC, the LCSD and
20           the HRCF in compliance with existing laws of the State of California and as such is sued
21           herein in his official capacity under Government Code §820 and in his individual capacity
22           under the provisions of Civil Code §1708.
23   29.     Defendant LOUIS DE LOS SANTOS was at all times mentioned herein an employee of
24           the LCSD, holding the rank/title of Sergeant with assigned duties within the HRCF that
25           included, but was not limited to the training, supervision and/or instruction of his agents,
26           employees and/or officers in compliance with the laws of the State of California; with
27           additional duties and/or responsibilities including, but not limited to: the implementation
28           and/or enforcement of existing policies, practices and/or procedures of LC, the LCSD and

     Complaint for Damages & Relief                   -9-                          Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 10 of 30




 1           the HRCF in compliance with existing laws of the State of California and as such is sued
 2           herein in his official capacity under Government Code §820 and in his individual capacity
 3           under the provisions of Civil Code §1708.
 4   30.     Defendant LINDSEY DUTCHER was at all times mentioned herein an employee of the
 5           LCSD, holding the rank/title of Sergeant with assigned duties within the HRCF that
 6           included, but was not limited to the training, supervision and/or instruction of his agents,
 7           employees and/or officers in compliance with the laws of the State of California; with
 8           additional duties and/or responsibilities including, but not limited to: the implementation
 9           and/or enforcement of existing policies, practices and/or procedures of LC, the LCSD and
10           the HRCF in compliance with existing laws of the State of California and as such is sued
11           herein in her official capacity under Government Code §820 and in her individual
12           capacity under the provisions of Civil Code §1708.
13   31.     Defendant HANK COMSTOCK was at all times mentioned herein an employee of the
14           LCSD, holding the rank/title of Sergeant with assigned duties within the HRCF that
15           included, but was not limited to the training, supervision and/or instruction of his agents,
16           employees and/or officers in compliance with the laws of the State of California; with
17           additional duties and/or responsibilities including, but not limited to: the implementation
18           and/or enforcement of existing policies, practices and/or procedures of LC, the LCSD and
19           the HRCF in compliance with existing laws of the State of California and as such is sued
20           herein in his official capacity under Government Code §820 and in his individual capacity
21           under the provisions of Civil Code §1708.
22   32.     Defendant TONY JACKSON was at all times mentioned herein an employee of the
23           LCSD, holding the rank/title of Officer with assigned duties within the HRCF that
24           included, but was not limited to the implementation and/or enforcement of existing
25           policies, practices and/or procedures of LC, the LCSD and the HRCF in compliance with
26           existing laws of the State of California and as such is sued herein in his official capacity
27           under Government Code §820 and in his individual capacity under the provisions of Civil
28           Code §1708.

     Complaint for Damages & Relief                  -10-                          Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 11 of 30




 1   33.     Defendant DAVID PIKE was at all times mentioned herein an employee of the LCSD,
 2           holding the rank/title of Officer with assigned duties within the HRCF that included, but
 3           was not limited to the implementation and/or enforcement of existing policies, practices
 4           and/or procedures of LC, the LCSD and the HRCF in compliance with existing laws of
 5           the State of California and as such is sued herein in his official capacity under
 6           Government Code §820 and in his individual capacity under the provisions of Civil Code
 7           §1708.
 8   34.     Defendant ROBIN SMITH was at all times mentioned herein an employee of the LCSD,
 9           holding the rank/title of Officer with assigned duties within the HRCF that included, but
10           was not limited to the implementation and/or enforcement of existing policies, practices
11           and/or procedures of LC, the LCSD and the HRCF in compliance with existing laws of
12           the State of California and as such is sued herein in her official capacity under
13           Government Code §820 and in her individual capacity under the provisions of Civil Code
14           §1708.
15   35.     Defendant TRAVIS BROOKS was at all times mentioned herein an employee of the
16           LCSD, holding the rank/title of Officer with assigned duties within the HRCF that
17           included, but was not limited to the implementation and/or enforcement of existing
18           policies, practices and/or procedures of LC, the LCSD and the HRCF in compliance with
19           existing laws of the State of California and as such is sued herein in his official capacity
20           under Government Code §820 and in his individual capacity under the provisions of Civil
21           Code §1708.
22   36.    Defendant PETER JORDAN was at all times mentioned herein an employee of the
23          LCSD, holding the rank/title of Officer with assigned duties within the HRCF that
24           includes, but was not limited to the implementation and/or enforcement of existing
25           policies, practices and/or procedures of LC, the LCSD and the HRCF in compliance with
26           existing laws of the State of California and as such is sued herein in his official capacity
27           under Government Code §820 and in his individual capacity under the provisions of Civil

28           Code §1708.

     Complaint for Damages & Relief                  -11-                          Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 12 of 30




 1   37.     Defendant MARION KNOX was at all times mentioned herein an employee of the
 2           LCSD, holding the rank/title of Officer with assigned duties within the HRCF that
 3           included, but was not limited to the implementation and/or enforcement of existing
 4           policies, practices and/or procedures of LC, the LCSD and the HRCF in compliance with
 5           existing laws of the State of California and as such is sued herein in her official capacity
 6           under Government Code §820 and in her individual capacity under the provisions of Civil
7            Code §1708.
8    38.     Defendant MELISSA WALLAHAN was at all times mentioned herein an employee of
 9           the LCSD, holding the rank/title of Officer with assigned duties within the HRCF that
10           included, but was not limited to the implementation and/or enforcement of existing
11           policies, practices and/or procedures of LC, the LCSD and the HRCF in compliance with
12           existing laws of the State of California and as such is sued herein in her official capacity
13           under Government Code §820 and in her individual capacity under the provisions of Civil
14           Code §1708.
15   39.     Defendant SUSAN WEST was at all times mentioned herein an employee of the LCSD,
16           holding the rank/title of Officer with assigned duties within the HRCF that includes, but
17           was not limited to the implementation and/or enforcement of existing policies, practices
18           and/or procedures of LC, the LCSD and the HRCF in compliance with existing laws of
19           the State of California and as such is sued herein in her official capacity under
20           Government Code §820 and in her individual capacity under the provisions of Civil Code
21          §1708.
22   40.     Defendant AMANDA MOORE was at all times mentioned herein an employee of the
23           LCSD, holding the rank/title of Officer with assigned duties within the HRCF that

24           included, but was not limited to the implementation and/or enforcement of existing
25           policies, practices and/or procedures of LC, the LCSD and the HRCF in compliance with

26           existing laws of the State of California and as such is sued herein in her official capacity
27           under Government Code §820 and in her individual capacity under the provisions of Civil

28           Code §1708.

     Complaint for Damages & Relief                  -12-                          Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 13 of 30




1    41.     Defendant WILLIAM TINKLER was at all times mentioned herein an employee of the

2           LCSD, holding the rank/title of Officer with assigned duties within the HRCF that

3            included, but was not limited to the implementation and/or enforcement of existing

4            policies, practices and/or procedures of LC, the LCSD and the HRCF in compliance with

 5          existing laws of the State of California and as such is sued herein in his official capacity
 6           under Government Code §820 and in his individual capacity under the provisions of Civil

7            Code §1708.

8    42.     Defendant TABITHA CHANT was at all times mentioned herein an employee of the
 9           LCSD, holding the rank/title of Officer with assigned duties within the HRCF that

10           included, but was not limited to the implementation and/or enforcement of existing

11           policies, practices and/or procedures of LC, the LCSD and the HRCF in compliance with

12          existing laws of the State of California and as such is sued herein in her official capacity

13           under Government Code §820 and in her individual capacity under the provisions of Civil

14           Code §1708.

15   43.     Defendant JEREMY WICHLAZ was at all times mentioned herein an employee of the

16           LCSD, holding the rank/title of Officer with assigned duties within the HRCF that

17           included, but was not limited to the implementation and/or enforcement of existing

18           policies, practices and/or procedures of LC, the LCSD and the HRCF in compliance with

19           existing laws of the State of California and as such is sued herein in his official capacity

20           under Government Code §820 and in his individual capacity under the provisions of Civil

21           Code §1708.

22   44.     Defendant CLEARLAKE POLICE DEPARTMENT [hereinafter referred to as "CLPD"]

23           is at all times mentioned herein this complaint a "public entity/corporation" within the

24           State of California organized and existing under the laws of the State of California and

25           the County of Lake; authorized to do and doing business in the County of Lake, with their

26           principal place of business located at 14050 Olympic Drive, Clearlake, CA. 95422.

27   45.     Defendant Officer BATZ was at all times mentioned herein an employee of the CLPD,

28           holding the rank/title of Officer with assigned duties that included, but was not limited to

     Complaint for Damages & Relief                   -13-                         Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 14 of 30




 1          the implementation and/or enforcement of existing policies, practices and/or procedures
2           of LC and the CLPD in compliance with existing laws of the State of California and as
3           such is sued herein in her official capacity under Government Code §820 and in her

4           individual capacity under the provisions of Civil Code § 1708.
5    46.    Defendant DEPARTMENT OF MOTOR VEHICLES [DMV] is at all times mentioned
6           herein a "corporation/ public entity" organized and established under the laws of the State

7            of California with its principle place of business in Sacramento, California located at:

8           Office of the Director, Department of Motor Vehicles, 2415 1st Avenue, Mail Station

9            FlOl, Sacramento, California 95818.
10   47.     Defendant JEAN SHIMOTO, was at all times mentioned herein an employee of DMV

11           holding the title of Director; with assigned duties and responsibilities within the DMV for

12          its operations and management that includes but is not limited to: 1) the creation,
13           modification and/or enforcement of policies, practices and/or procedures that comply

14          with existing laws of the State of California; 2) the training, supervision and/or

15          instruction of its agents, officers and/or employees so as to comply with existing laws of

16           the State of California; 3) obeying and enforcing the laws of the State of California ; 4)

17           enforcing and/or upholding the Constitution of the State of California and that of the

18           United States; 5) the training, supervision and/or instruction of its agents, employees

19           and/or officers as to maintaining accurate records; and 6) the training, supervision and/or

20           instruction of its agents, employees and/or officers as to the disbursement of information

21           to law enforcement agencies. He is sued herein in both his official capacity under GC

22           §820 and in his individual capacity under Civ § 1708.
23   48.     Defendant ALL AMERICAN TOWING COMPANY [hereinafte,r referred to as "AATC"]

24           is at all times mentioned herein is a "public entity/corporation" within the State of

25           California organized and existing under the laws of the State of California and the County

26           of Lake; authorized to do and doing business in the County of Lake, with their principal

27           place of business located at 3400 Garfield Avenue, Clearlake, CA. 95422.

28   49.     Defendant THOMAS ASMAN was at all times mentioned herein an employee of the

     Complaint for Damages & Relief                  - 14-                        Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 15 of 30




1            AATC, holding the rank/title of Owner with assigned duties that included, but was not
 2           limited to the implementation and/or enforcement of existing policies, practices and/or
 3           procedures of LC and the CLPD in compliance with existing laws of the State of
4           California and as such is sued herein in his official capacity under Government Code
 5          §820 and in his individual capacity under the provisions of Civil Code §1708.
6    50.     Defendant WELLPATH was at all times mentioned herein this complaint a "public
 7           entity/corporation" within the State of California organized and existing under the laws of
 8           the State of California and the County of Lake; authorized to do and doing business in the
 9           County of Lake, with their principal place of business located at 251 1 Garden Road, Suite
10           #Al60, Monterey, California 93940.

11   5 1.    Defendant KIM DETTEER was at all times mentioned herein an employee of

12           WELLPATH with the assigned title of Medical Manager, with assigned duties and

13           responsibilities within the HRCF that included, but was not limited to: 1) the supervision,
14           training and/or instruction of its agents, officers and/or employees; 2) the implementation

15           and/or enforcement of existing policies, practices and/or procedures of LC, WELLPA TH,

16           the LCSD, and the HRCF in compliance with existing laws of the State of California. She

17           is sued herein in her official capacity under Government Code §820 and in her individual
18           capacity under the provisions of Civil Code §1708.

19   52.     Defendant PHIL WILCOX was at all times mentioned herein an employee of
20           WELLPATH assigned the title of Medical Services Provider with assigned active duties

21           and responsibilities within the HRCF that included, but was not limited to: 1) providing

22           health care services; and 2) the implementation and/or enforcement of existing policies,
23           practices and/or procedures of LC, WELLPATH, the LCSD, and the HRCF in

24           compliance with existing laws of the State of California and as such is sued herein in his

25           official capacity under Government Code §820 and in his individual capacity under the

26           provisions of Civil Code §1708.

27   53.     At all times mentioned in this complaint, unless otherwise alleged, Defendants and each

28           of them were at all times material herein, the agent, servant, employee, partner, joint

     Complaint for Damages & Relief                  - 15-                        Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 16 of 30




 1           venturer, co-conspirator, lessor, lessee and/or owner of each of the acts and omissions and
 2           in making the representations hereinafter alleged, were acting within the course and scope
 3           of their authority and employment as such agents, servants and employees, with the
 4           permission, knowledge, consent and ratification of their co-defendants, and each of them.
 5   54.     Plaintiff is informed and believe and thereon allege that at all times mentioned herein,
 6           defendants and each of them, were personally aware that the practices described herein
 7           were invidious and prohibited by policies and regulations of the State of California, and
 8           in violation of federal laws enacted to protect natural persons from such abuses and
 9           invidious applications of authority.
10   55.     Plaintiff is informed and believe and thereon allege that defendants and each of them
11           were personally aware of plaintiff's medical condition for the treatment of 'chronic low
12           back pain', and as such defendants and each of them were personally aware of the
13           possibility of personal injury and the possibility that plaintiff would suffer from
14           additional pain as a result of the alleged invidious practices engaged in by defendants.
15   56.     Plaintiff has exhausted his administrative remedies this Court is plaintiff's only means for
16           redress.
17                      V. FACTS APPLICABLE TO ALL CAUSES OF ACTION
18              ["CT" = 'Clerk's Transcripts for Lake County Superior Court Case #952265]
19            ["RT" = 'Reporter's Transcripts for Lake County Superior Court Case #952265]
20   57.     On or about September 1997, plaintiff became a medicinal user of marijuana under the
21           provisions of HS§11362.5 et seq. And later under the provision of HS§11362.7 et seq. as
22           plaintiff was found to suffer from "chronic low back pain" resulting from a condition
23           believed to be "degenerative disc disease". Plaintiff was provided with a "lifetime"
24           recommendation for the treatment of medical marijuana in or about May 2001, based
25           upon plaintiff's illness and religious beliefs prohibiting the use of pharmaceuticals and
26           narcotics.
27   58.     In or about August 1999, plaintiff became a member of the "Church of the Greater Faith
28           and Redemption", religious organization that uses cannabis [marijuana] as sacrament and

     Complaint for Damages & Relief                  -16-                          Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 17 of 30




 1           prohibits the use of pharmaceuticals and narcotics upon belief and conviction that the
 2           body is the Living Temple of God.
 3   59.     On or about February 8, 2001 plaintiff voluntarily surrendered his driver's license
 4           #A3513 10 1. Plaintiff received confirmation of this action on March 8, 200 1 [Ct. 0 15] and
 5           again on April 16, 2001 [Ct 016] [RT 90, Ln 13-17].
 6   60.     On January 21, 2005 plaintiff became the "disenfranchised", "expatriated" American
 7           under the provisions of Title 8 U.S.C. section 1481(a) when he recorded on public record
 8           his: "Oath" of allegiance [CT 0 1 1] ; 2) a "Declaration of Citizenship" [CT 0 12-013] and
 9           3) his "Revocation ofPower ofAttorney" [CT 0 14] [RT 89-90, Ln 1-2] .
10   61.     On or about October 28, 2005 appellant was acquitted of a violation of Vehicle Code
11           [VC] section 12500(a), "Driving without a License" in Lake County Superior Court Case
12           [LCSC] case #905679. The case was dismissed on motion of the District Attorney in the
13           interest of justice. [CT 1 1, Ln 20-21; RT 91-92, Ln 1-21]
14   62.     During the period of May 2001 up until October 2005, plaintiff was prosecuted within the
15           Lake County Superior Court "solely" for violations of California Vehicle Code [VC]
16           §2500(a); "driving without a license". See Harris v. Bus., Trans. & Housing Agcy, et al.;
17           Northern District Court case C-07-0459 PJH, appeal was untimely. Plaintiffs
18           prosecutions thereafter were for "driving under a suspended license" a violation of VC
19           1460 1.
20   63.     On or about October 19, 2007 plaintiff purchased title/ownership of property described as
21           a: Fuel Type: Gas, Make: Volvo, Year: 1988, Model: 740 Turbo Intercooler, Color: Blue,
22           Vehicle Identification Number [VIN] YV1FA8740J2274202 from "Fischer Towing" for
23           $600.
24   64.     In or about January 15, 2009, plaintiff was arrested, charged and convicted upon charges
25           of a violation of VC 1460 1.l(a) "driving under a suspended license" in Lake County
26           Superior Court case #CR917755; upon information provided by the DMV. Plaintiffs
27           conviction was affirmed on appeal. Plaintiff was imprisoned within the Lake County Jail
28           from January 15, 2009 through to November 2009.

     Complaint for Damages & Relief                 - 17-                        Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 18 of 30




 1   65.     On January 17, 2014 plaintiff was arrested by Sgt. Hobbs of the CPD for violations of VC
 2           sections, 1) §14601.2(a) "driving with knowledge of a suspended license occurring from
 3           a DUI", 2) §14601.5(a), "driving with knowledge of a revoked or suspended license", 3)
 4           § 14601. l(a) "driving with knowledge of a suspended license resulting from other", 4)
 5           §16028(a), "driving without evidence of financial responsibility; and 5) §4000(a),
 6           "driving a motor vehicle without registration". These allegations were prosecuted as Lake
 7           County Superior Court case #CR934870. Plaintiffs property described as: Fuel Type:
 8           Gas, Make: Volvo, Year: 1988, Model: 740 Turbo Intercooler, Color: Blue, VIN#
 9           YV1FA8740J2274202; was impounded and later sold by ALL AMERICAN TOWING
10           COMPANY.
11   66.     On or about March 13, 2018, plaintiff took possession of personal property described as:
12           Fuel Type: Gas, Make: GMC, Year: 1994, Model: Yukon, Class: AQ, VIN:
13           1GKEK18K2RJ742889, previously bearing the License Plate #6KYB809; Listed on the
14           UCC-1 Amendment Filing #18-76451015 of HARRIS ENTERPRISES, LLC on
15           4/24/2018;
16   67.     On April 18, 2019 plaintiff was stopped by Officer Batz of the Clearlake Police
17           Department for "no license plate". Plaintiff presented the officer with his International
18           Driver's Permit [RT 59-63] [Copy missing from CT]
l9   68.     The reply from DMV came back "negative" [RT 56, LN 12-20] [Exhibits missing from
20           CT]
21   69.     The officer then ran another check under the name of 'James Harris' which came back
22           ''positive". [RT 57, Ln 7-28; 58, Ln 1-17]
23   70.     The officer issued a citation #8928 alleging that plaintiff was in violation of VC14601(a),
24           with a "Notice to Appear" date of June 5, 2018.
25   71.     On June 5, 2018 no charges had been filed; no hearing occurred.
26   72.     On November 18, 2018 a complaint was filed against plaintiff alleging a violation of VC
27           14601.2(a) and (2)(2), with a Notice to Appear sent to 14760 El Camino Real, Unit #B,
28           Clearlake California 95422 [CT 001-003]. The documents were sent back "Return to

     Complaint for Damages & Relief                  -18-                         Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 19 of 30




1            Sender".
 2   73.     On December 11, 2018 a warrant was issued for plaintiffs arrest upon failure to appear
3            [CT 004].
4    74.     On February 5, 2019 an arraignment was scheduled and the warrant was recalled. [CT
 5           005]
6    75.     On February 5, 2019 plaintiff was provided with a copy of the complaint [CT 0055].
 7   76.     On February 5, 2019 plaintiff filed the "Demurrer to Complaint" under the provisions of
8            Penal Code [PC] sections 1002, 1003 and 1004 [CT 035-036].
9    77.     On that same day plaintiff also filed: 1) "Request/or Judicial Notice" [CT 009-034]
10           under the provisions of the Evidence Code sections 450, 451(a), 452, 453 and 456; 2)

11           "Notice ofSpecial Appearance" [CT 034]; 3) "Memorandum of Law in Support of
12          Notice ofSpecial Appearance" [CT 037-038]; 4) the "Memorandum ofLaw in Support
13           ofDemurrer & Motion to Return Property" [CT 040-041]
14   78.     On February 5, 2019 a hearing for the Demurrer was scheduled for February 20, 2019.
15           [CT 055].
16   79.     On February 14, 2019 the People filed an Opposition to the Demurrer [CT 056-061].

17           The opposition was NOT served on plaintiff. [CT 062].

18   80.     On February 20, 2019 appellant was provided with a copy of the People's Opposition to

19           Demurrer. Plaintiff requested a continuance to review and reply to the Opposition. [CT
20           063] .

21   81.     On February 21, 2019 plaintiff filed a Peremptory challenge attempting to remove Judge

22           Markham. [CT 064-067]
23   82.     On February 24, 2019 an Answer to Disqualify was filed. [CT 068-069]

24   83.     On March 4, 2019 plaintiff filed the Reply to Opposition to Demurrer. [CT 071-072]

25   84.     On March 13, 2019 the Demurrer is overruled; the Motion to Return Property is denied.

26           dates are set for Trial. The court enters a "Not Guilty" Plea for appellant. [CT 077]

27   85.     On March 14, 2019 plaintiff files the "Motion to Disqualify Judge" under the provisions

28           of Code of Civil Procedure section 170.l(a)(2) [CT 078-082].

     Complaint for Damages & Relief                  -19-                         Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 20 of 30




 1   86.    Also on March 14, 2019 plaintiff files the "Motion to Dismiss" [CT 083-094] and
 2          another "Motion to Return Property". [CT 095-097]
 3   87.    On March 22, 2019 the matter is confirmed for trial on March 27, 2019. [CT 101]
 4   88.    On March 26, 2019 with no opposition entered by the People, the "Motion to Return
 5          Property" was dismissed by Judge Arthur H. Mann. [CT 103]
 6   89.    On March 27, 2019 trial commenced before Judge Blum. [RT 105-107]. Appellant
 7          requested that Judge Blum recuse himself based upon a conflict of interest [RT 16-20, Ln
 8          1-4] and was denied.
 9   90.    On March 27, 2019 the court found plaintiff guilty and entered a verbal ruling. [RT 124-
10          131].
11   91.    On March 28, 2019 plaintiff was sentenced, and remanded into the custody of the Lake
12          County Sheriff s Department. [CT 175; RT 124-131]. On April 10, 2019 appellant filed

13          the 'Notice ofAppeal' . [CT 177-178]
14   92.    The appeal was denied and the conviction was affirmed.
15   93.    Plaintiff submitted the Commercial Affidavit, Affidavit of Notice, Declaration and

16          Demand. Fair Notice and Warning of Commercial Grace, Notice of Non-Judicial

17          Proceeding; This is a U.S. S.E.C. Tracer Flag, Not a Point of Law; to defendants on
18          December 16, 2019 via Certified Mail# 70170660000077065976 [County of Lake, Risk

19          Management] and Certified Mail# 70170660000077066058 [Lake County Superior
20          Court]. Attached as Exhibit A, 16 pgs.
21   94.    Notice was received by the County of Lake and the Lake County Superior Court on

22          December 17, 2019.
23   95.     On or about February 2, 2020, plaintiff received a letter from the 'Commission on

24          Judicial Pe,formance' dated January 28, 2020; stating a denial of the Commercial
25           Affidavit received on December 17, 2019.

26   96.     On or about June 20, 2020 plaintiff received a letter 'Notice of Rejection of Claim' from

27           the County of Lake dated June 16, 2020 referencing Claim #2005671.

28   97.    Plaintiff files this action seeking judgment from the acts and practices of defendants upon

     Complaint for Damages & Relief                  -20-                       Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 21 of 30




 1           documentary entitlement to judgment as a matter of law in recognition of the provisions
2            of COM §1205(b) .
3                                      FIRST CAUSE OF ACTION
 4   98.     Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this
 5           complaint.
 6   99.     THAT I, Smiley James Harris, the Third Party Plaintiff, Secured Party Creditor, a Natural
7            man, created by God am NOT the same as the Fictitious Entity, all capital letter named,
8           JAMES LA YELL HARRIS [JAMES LA YELLE HARRIS, JAMES LAYELLE

 9          HARRIS] that was created by the State of California. I did not give any consent, in any
10          capacity, to the court to place upon me any responsibility for this all capital letter name
11           Fictitious Entity that was created by the state. Simply put I am not the same and I believe

12           that there is no evidence to the contrary. I have no contract with you and do not consent to
13           any contract with you. If you presume that I have a contract with you I rebut any
14           presumption of any contract that you may presume that I have with you. This is evidenced

15           by documents that are on file with the California Secretary of State, the public records of

16           Pima County, records of this Court, US Department of Treasury, Internal Revenue

17           Service, U.S. Department of Commerce, U.S. Department of Justice, and others. If the
18           Third Party Defendants have any lawfully documented evidence to the contrary let them
19           come forth now On and For the official Record and let the District Attorney certify their

20           evidence, under their unlimited commercial liability, while under oath, and under

21           penalties of the law including Perjury. The continuance of the action Lake County
22           Superior Court case #952265, its prosecution, the subsequent resulting conviction in that
23           action without proof of claims and the loss of personal property was an Abuse of Process,

24           Dishonor in Commerce, Abuse of Power, Extortion, Treason, Coercion, Obstruction of

25           Justice, Denial of Due Process, Involuntary Servitude. I believe there is no evidence to

26           the contrary.

27   Ill/
28   Ill/

     Complaint for Damages & Relief                  -21-                         Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 22 of 30




 1                                      SECOND CAUSE OF ACTION
 2   100.    Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this
 3           complaint.
 4   101.    THAT on April 18, 2018 Deputy Batz from the CLEAR LAKE POLICE DEPARTMENT
 5           caused the seizure of Plaintiff's property via issuance of Notice to Appear #8928 without
 6           any evidence of a contractual obligation between the parties. Plaintiff's property was
 7           seized and given into the possession of All American Towing without Plaintiffs
 8           permission or authority; causing Plaintiff the loss of property and financial injury. This is
 9           Theft of Private Property, Abuse of Authority, Conspiracy to Defraud, Racketeering,
10           Obstruction of Justice, Dishonor in Commerce, Involuntary Servitude, Coercion,
11           Extortion, Denial of Due Process, and I believe that there is no evidence to the contrary.
12                                       THIRD CAUSE OF ACTION
13   102.    Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this
14           complaint.
15   103.    THAT on March 28, 2 0 1 9 I Smiley James Harris was arrested by the Lake County Sheriff's

16           Department and imprisoned within the Hillroad Correctional Facility from March 28, 20 1 9 until

17           released on September 9, 20 1 9; upon the ORDER of the Judge after the conviction in Lake

18           County Superior Court, case #952265 without any showing of proof being made by the District

19           Attorney's Office as to the requirements of "subject-matter" and "in personum" jurisdiction

20           appearing on the court record [judgment roll] as required by law. There was no evidence of

21           probable cause to arrest, convict, or confine. No evidence was introduced that a crime was

22           committed. This is a violation of my civil rights, Lack of Due Process, Abuse of Power, Treason,

23           Conspiracy, Fraud, Racketeering, False Imprisonment, Trespass, Involuntary Servitude and I

24           believe there is no evidence to the contrary.

25                                     FOURTH CAUSE OF ACTION
26   104.    Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this
27           complaint.
28   105.    THAT I, Smiley James Harris, was forced on March 28, 2019 to give my fingerprints and

     Complaint for Damages & Relief                     -22-                         Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 23 of 30




 1           photographs to the LCSD, against my will. I notified the officers on duty that I did not
 2           want to give my fingerprints or photographs, as they were my personal property. This is
 3           Theft of Private Property, Abuse of Authority, Conspiracy to Defraud, Racketeering,
 4           Obstruction of Justice, Dishonor in Commerce, Coercion, Extortion, Denial of Due
 5           Process, and I believe that there is no evidence to the contrary.
 6                                     FIFTH CAUSE OF ACTION
 7   1 06.   Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this
 8           complaint.

 9   1 07.   THAT during my imprisonment within the HRCF from March 28, 2019 through to
10           September 9, 20 1 9 I, Smiley James Harris was subjected to the deliberate indifference,

11           wilful and intentional disregard of my medical and spiritual needs by both medical and
12           custodial staff causing me extreme emotional and physical distress amounting to sever
13           psychological and physical pain amounting to financial damages/injury. This is Cruel and

14           Unusual Punishment, Abuse of Authority, Conspiracy to Defraud, Racketeering,

15           Obstruction of Justice, Dishonor in Commerce, Coercion, Extortion, Denial of Due
16           Process, Discrimination and I believe that there is no evidence to the contrary.

17                                     SIXTH CAUSE OF ACTION
18   1 08.   Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this
19           complaint.
20   1 09.   THAT since 2006, in light of the published ruling in People v. Harris 145 Cal. App. 4th
21           1456, 52 Cal. Rptr. 3d 577 (2006); it was known to the COUNTY OF LAKE of the

22           necessity to create and/or modify existing policies, practices and/or procedures so as to
23           accommodate the medicinal user of marijuana within the HRCF. This failure to do so

24           constitutes a Breach of Fundamental Duty, Cruel and Unusual Punishment, Abuse of

25           Authority, Conspiracy to Defraud, Racketeering, Obstruction of Justice, Dishonor in

26           Commerce, Coercion, Denial of Due Process, Discrimination and I believe that there is
27           no evidence to the contrary.

28   Ill/

     Complaint for Damages & Relief                  -23-                         Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 24 of 30




 1                                    SEVENTH CAUSE OF ACTION
 2   110.    Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this
 3           complaint.
 4   11 1.   THAT in light of the published ruling in People v. Harris 145 Cal. App. 4th 1456, 52 Cal.
 5           Rptr. 3d 577 (2006); it was known to the COUNTY OF LAKE of Plaintiffs
 6           medicinal and spiritual uses of marijuana. While confined within the Hillroad
 7           Correctional Facility from March 28, 2018 through to September 9, 2019, Plaintiff was
 8           knowingly denied access to and the use of medical marijuana for his own personal
 9           medicinal uses fpain treatment] and was also knowingly denied the use of marijuana for
10           his own spiritual purposes. This was Cruel and Unusual Punishment, an Abuse of

11           Authority, a Conspiracy to Defraud, Harassment, Racketeering, an Obstruction of Justice,
12           a Dishonor in Commerce, Coercion, a Denial of Due Process, Discrimination, and the
13           Denial of the Exercise of Religious Freedoms and I believe that there is no evidence to

14           the contrary.
15                                    EIGHTH CAUSE OF ACTION
16   112.    Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this
17           complaint.
18   113.    THAT while confined within the Hillroad Correctional Facility from March 28, 2019
19           through to September 9, 2019; as a result of the deliberate indifference of both medical

20           [WELLPATH] and custodial staff [LCSD], Plaintiff was subjected to disciplinary actions

21           by custodial staff [LCSD] in response to the refusal of medical staff [WELLPATH] to

22           acknowledge plaintiffs known medical condition and provide reasonable
23           accommodations. This was Cruel and Unusual Punishment, an Abuse of Authority, a

24           Conspiracy to Defraud, Harassment, Racketeering, an Obstruction of Justice, a Dishonor

25           in Commerce, Coercion, a Denial of Due Process, Discrimination and I believe that there

26           is no evidence to the contrary.

27                                     NINTH CAUSE OF ACTION
28   114.    Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this

     Complaint for Damages & Relief                  -24-                         Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 25 of 30




 1          complaint.
 2   115.   THAT the prosecuting attorney NICHOLAS D. ROTOW, with the full support,
3           acknowledgment and consent of District Attorney SUSAN KRONES in conspiracy with
4           Judges J. DAVID MARKHAM, and ANDREWS. BLUM; did with knowledge and
 5          malice aforethought begin, continued and completed the prosecution of Lake County
6           Superior Court case #952265 even after being presented with undisputed evidence that
7           the case was procedurally barred as a result of Lake County Superior Court case #905679.
8           Prosecutor NICHOLAS D. ROTOW was informed of the facts in that case and
9           intentionally elected to continue to do harm to Smiley James Harris. This is a travesty of
10           justice and prosecutor NICHOLAS D. ROTOW should be sanctioned by the court for his
11          malicious and wilful intent to prosecute. Criminal Charges may be explored on his behalf.

12          Smiley James Harris has been and is an upstanding and productive member of society.
13          Smiley James Harris was treated with utter disrespect and contempt by attorney

14          NICHOLAS D. ROTOW. This is an Abuse of Power, an Abuse of Process, a Denial of

15           Due Process, an Obstruction of Justice, a Dishonor in Commerce, a Conspiracy to

16          Defraud, an act of Extortion, Coercion, Treason. I believe there is no evidence to the

17          contrary.

18                                    TENTH CAUSE OF ACTION

19   116.    Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this

20           complaint.

21   117.    THAT the conspiracy against Plaintiff was continued by Lake County Superior Court -

22           Appellate Judges ARTHUR H. MANN, DAVID HERRICK and THOMAS MATTOCK

23           when they on Appeal of the case, judged in Affirmation of sustaining the conviction in

24           case #952265 in the absence of proof of subject-matter and in personsum jurisdiction

25           appearing on the court record 0udgment roll] as required by existing law. This was a

26           Travesty of Justice an Abuse of Power, an Abuse of Process, a Denial of Due Process, an

27           Obstruction of Justice, a Dishonor in Commerce, Racketeering, a Conspiracy to Defraud,

28           an act of Extortion, Coercion, Treason. I believe there is no evidence to the contrary.

     Complaint for Damages & Relief                  -25-                         Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 26 of 30




 1                                    ELEVENTH CAUSE OF ACTION
 2   1 1 8.   Plaintiff realleges and incorporates by reference paragraphs 1 through 97, inclusive of this
 3            complaint.
 4   1 1 9.   THAT the failure of Defendant SHIMOTO to properly train, instruct and/or to supervise
 5            her agents, employees and/or officers to maintain accurate records as per Civil Code
 6            §1798 et seq. because of an existing policy, practice and/or procedure of the DMV
 7            contributed to the conspiracy against plaintiff resulting in plaintiffs prosecutions in Lake
 8            County Superior Court cases #C917755, #C934869, #C934870 and #C952265 in
 9            violation of securities as held in Civil Code §1798.45(b) and Civ §1798.45(c). This was a
10            Travesty of Justice an Abuse of Power, an Abuse of Process, a Denial of Due Process, an
11            Obstruction of Justice, a Dishonor in Commerce, Racketeering, a Conspiracy to Defraud,
12            an act of Extortion, Coercion, and Treason. I believe there is no evidence to the contrary.
13                                       VI. PRAYER FOR RELIEF
14   120.     As a direct and proximate result of the acts and conduct of defendants and each of them,
15            plaintiff has suffered and continues to suffer fear, mental anguish, pain and humiliation.
16   121.     Defendants violation of plaintiffs rights as guaranteed by Civil Code §51 entitles
17            plaintiff to receive compensatory damages, and attorney's fees all of which are provided
18            for in Civil Code §52 and are prayed for below.
19   122.     In doing the acts alleged in this complaint, defendants and each of them, knew or should
20            have known that their actions were likely to injure plaintiff. Plaintiff is informed and
21            believes and thereon alleges that defendants intended to cause injury to plaintiff and acted
22            with a wilful and conscious, malicious disregard to plaintiffs rights as secured by Civil
23            Code §§51, 51. 7, 52 and 52.1(b), thereby entitling plaintiff to recover treble damages, or a
24            minimum of $4000 for each offense pursuant to Civil Code §52(a).
25   123.     Plaintiff has no adequate remedy at law because monetary damages, which may
26            compensate for past violence or threats of violence, will not afford adequate relief for the
27            fear, humiliation and risk of injury that a continuation of defendants conduct, in denial of
28            plaintiffs rights will cause.

     Complaint for Damages & Relief                   -26-                          Case No# CV
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 27 of 30




 1   WHEREFORE, Plaintiff prays for judgment as follows:
 2   1.     That the court declare the rights of all parties pursuant Title 28 U.S.C. §220 1;
 3   2.     That the court award Plaintiff remedy under the provisions of COM §§1201(b)(32),

4           §1305(a), §1305(b), § 1306 and present value pursuant to COM §120 1(b)(28).
 5   3.     That this com1 award to Plaintiff the full value of INVOICE #20191215A and the interest
6           attached thereto [upon calculation of the court for accuracy];
7    4.     That this court award to Plaintiff Pecuniary Losses associated with Plaintiffs emotional

 8          distress and damages under the provisions of Title 18 §1963(a) and § 1964(c);

9    5.     That the court award Nominal damages against defendants and each of them pursuant to

10          Civil Code §3360;

11   6.     That the court award Plaintiff Compensatory damages against defendants and each of

12          them under the provisions of Civil Code §52(a) for each act of discrimination against

13           plaintiff;

14   7.      That this court grant to Plaintiff, where applicable; the available relief under the

15          provisions of California Code of Civil Procedure, §473(d) and F.R.C.P. Rule 60(b)(4).

16   8.      That the court award Plaintiff General damages against defendants and each of them

17           under the provisions of Civil Code §422.85 and §3281 et seq.;

18   9.     That the court award Plaintiff Special damages against defendants and each of them

19           amounting to treble damages under the provisions of Civil Code §52(a);

20   10.     That the court award Plaintiff Punitive and/or Exemplary damages for Plaintiffs

21           emotional distress against defendants and each of them in accordance with the provisions

22           of Civil Code §3294 et seq., Penal Code §132 and §182(a)(6);

23   1 1.    That interest and/or prejudgment interest on all damages sought and/or incurred herein at

24           the lawful rate be awarded to Plaintiff under the provisions of Civil Code §3288;

25   12.     That reasonable attorney's fees and costs be awarded to Plaintiff, pursuant to Title 42

26           U.S.C. §§1988, §2000a-3 and under the provisions of Civil Code §52(a) and 52.l(h);

27   13.     That this com1 award to Plaintiff any further and other relief this court deems just and

28           proper under the provisions of F.R.C.P. Rule 60(b)(6);

     Complaint for Damages & Relief                   -27-                          Case No# CV
           Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 28 of 30
I·




      1   14.     That this court have a trial by jury on all triable issues.
      2
      3
                                                          By: --------------
                                                               Smiley James Harris
      4
                                                               Authorized Representative

      5                                              VERIFICATION
      6           I, Smiley James Harris, do declare as follows:
      7           That I am the Authorized Representative for the Plaintiff in the above-entitled action and
      8   that I have read the foregoing COMPLAINT FOR DAMAGES & RELIEF and know its contents.
      9           I declare therefore, that the matters stated in the foregoing document are true of my own
     10   knowledge, except as to the matters which are stated on my information and belief, and as to
     11   those matters I believe them to be true.
     12           I declare under the penalty of perjury in accordance with the laws of the United States that
     13   the foregoing is trne and c01Tect.
     14           Executed on this   ,Mt day of December, 2020.
     15
     16
     17
                                                                   · ile ames Harris, Attorney for Plaintiff/
                                                                    uthorized Representative
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

          Complaint for Damages & Relief                    -28-                        Case No# CY
                         Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 29 of 30
                                                                                                                              First Class Mail
                                                                                                                              Statutory Non-Domestic Fully Pre-Paid                                    NO POSTAGE
t
    smiley james (of harris (c) clan), sui juris                                                                              1 2 Stat. at Law, Ch. 7 1 , Sec. 23                                       NECESSARY
                                                                                                                                                                                                                   _-!;,
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                               \
    c/o 1 3417 Lakeshore Drive #552                                                                                           Federal Offense to collect additional postage                              IF MAILED
    Clearlake Park, California state Republic                                                                                 1 8 USC 1 726 ["without the United States"]                                                      :.
                                                                                                                                                                                                        ___
                                                                                                                                                                                                         IN THE
    Non-Domestic without the United States                                                                                                                                                              TEO STATES          '
                                                                                                                                                                                                      .._             __. .:,.

    USPS Intl. Mall ManuaJ
    742.1 Marklng Postqe Pllid
    ?◄U Pare.la w,_ sta"9S • Trett a flllt.Pafcl
    \I USC 1721 {OMM 502 1.13'2)J




                                                                                                                                     ECEIVE
                                                                                                                                       DEC 1 0 2020
                                                                                                                            SUSAN Y. SOONG
                                                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                                                       NORTH DISTRICT OF CALIFORNIA




                                                                                          I i i i 11 1 1 , 1 , 1 1 11 j 1 I I 1 1 I 1 1 I 1 1 1 1 1 1 • 1 1 • 111·' 1 1 1 1 ' ; j ; i I I I l I 1 1
                                                                                                                        1




                                                                                                                                                                                                                                    , -.:,...




                                                   ,·
      Case 4:20-cv-09329-HSG Document 1 Filed 12/10/20 Page 30 of 30
·,
  1




                                                                                                             ..,




                                                                                                                   .,   .




                                                                                     ....       ··�
                                                                            · ·,
                                                                                            .
                                                                               ..   f) ,: .//




                                                                                                      ,·..



                                                                       ·•
